Case 3:17-cv-00864-MMH-MCR Document 17 Filed 09/09/20 Page 1 of 12 PageID 74




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

    EDDIE LEE BATTLES,

                           Petitioner,

    vs.                                                      Case No.:    3:17-cv-864-J-34MCR
                                                                          3:12-cr-157-J-34MCR
    UNITED STATES OF AMERICA,

                           Respondent.
                                                     /

                                                  ORDER

           This case is before the Court on Petitioner Eddie Lee Battles’s Motion Under 28

    U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1, § 2255 Motion). 1

    Battles claims that his two convictions under 18 U.S.C. § 924(c) for brandishing a firearm

    in furtherance of a crime of violence are unconstitutional in light of Johnson v. United

    States, 135 S. Ct. 2551 (2015). 2 The Court stayed the case pending the Eleventh Circuit

    Court of Appeals’ decision in Ovalles v. United States, 905 F.3d 1231 (11th Cir. 2018) (en

    banc), abrogated by Davis, 139 S. Ct. 2319, as well as the Supreme Court’s decisions in

    Dimaya, 138 S. Ct. 1204, and Davis, 139 S. Ct. 2319. Following the Supreme Court’s


    1       Citations to the record in the civil § 2255 case, Eddie Lee Battles v. United States, No. 3:17-
    cv-864-J-34MCR, will be denoted “Civ. Doc. __.” Citations to the record in the underlying criminal
    case, No. 3:12-cr-157-J-34MCR, will be denoted “Crim. Doc. __.”
    2       Battles filed the § 2255 Motion before the Supreme Court decided Sessions v. Dimaya, 138
    S. Ct. 1204 (2018), and United States v. Davis, 139 S. Ct. 2319 (2019). He has not amended the
    § 2255 Motion since then to raise a claim based on Davis. The Eleventh Circuit has explained that
    claims based on Johnson and claims based on Davis are distinct, such that the former cannot
    support a challenge to a § 924(c) conviction. Morton v. United States, 776 F. App’x 651, 652-53
    (11th Cir. 2019) (citing In re Hammoud, 931 F.3d 1032, 1040 (11th Cir. 2019); In re Garrett, 908
    F.3d 686, 689 (11th Cir. 2018)). Strictly speaking, therefore, Battles’s Johnson-based § 2255
    Motion warrants dismissal for the simple reason that he relies on Johnson instead of Davis, even
    though the premise for which he cites Johnson (that § 924(c)(3)(B) is vague) is correct. However,
    because Battles’s § 2255 Motion fails on the merits anyway (and because the parties have briefed
    the merits), the Court construes the § 2255 Motion as raising a claim based on Davis.
                                                         1
Case 3:17-cv-00864-MMH-MCR Document 17 Filed 09/09/20 Page 2 of 12 PageID 75




    decision in Davis, the Court lifted the stay and the United States responded in opposition.

    (Civ. Doc. 16, Response). Battles did not file a reply. Thus, the case is ripe for a decision.

             Pursuant to 28 U.S.C. § 2255 and Rule 8(a) of the Rules Governing Section 2255

    Proceedings 3, the Court has considered the need for an evidentiary hearing and

    determines that a hearing is not necessary to resolve the merits of this action. See Rosin

    v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an evidentiary hearing on a § 2255

    motion is not required when the petitioner asserts allegations that are affirmatively

    contradicted by the record or patently frivolous, or if in assuming the facts that he alleges

    are true, he still would not be entitled to any relief); Patel v. United States, 252 F. App’x

    970, 975 (11th Cir. 2007). 4 For the reasons set forth below, Battles’s § 2255 Motion is due

    to be denied.

        I.      Background

             Between November 2011 and April 2012, Battles participated in a string of armed

    robberies targeting Dollar General and Family Dollar stores in Florida and Georgia. (Crim.

    Doc. 48, Plea Agreement at 27-32). On September 20, 2012, a federal grand jury sitting

    in Jacksonville, Florida, returned an eleven-count indictment against Battles and his co-

    defendant, Eric Kevontay Williams, for the robberies that occurred within the Middle District

    of Florida. (Crim. Doc. 1, Indictment). 5 In Counts One and Three the United States charged


    3
            Rule 8(a) of the Rules Governing Section 2255 Proceedings expressly requires the Court
    to review the record, including any transcripts and submitted materials, to determine whether an
    evidentiary hearing is warranted before resolving a § 2255 motion.
    4       Although the Court does not rely on unpublished opinions as precedent, they may be cited
    throughout this Order as persuasive authority on a particular point. Rule 32.1 of the Federal Rules
    of Appellate Procedure expressly permits the Court to cite to unpublished opinions that have been
    issued on or after January 1, 2007. Fed. R. App. P. 32.1(a).
    5       Battles was also the subject of an information filed in the Middle District of Georgia, in which
    the United States charged him with four counts of Hobbs Act robbery. See United States v. Eddie


                                                       2
Case 3:17-cv-00864-MMH-MCR Document 17 Filed 09/09/20 Page 3 of 12 PageID 76




    Battles with committing Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a). In Counts

    Two and Four the United States charged Battles with brandishing a firearm in furtherance

    of a crime of violence, referring to the Hobbs Act robberies charged in Counts One and

    Three, respectively, in violation of 18 U.S.C. § 924(c). Finally, in Counts Five, Seven, Nine,

    Ten, and Eleven the United States charged Battles with committing and aiding and abetting

    the commission of Hobbs Act robbery, in violation of 18 U.S.C. §§ 1951(a) and 2.

           Battles pled guilty to the aforementioned charges pursuant to a written plea

    agreement. (Crim. Doc. 46, Change-of-Plea Minute Entry; Crim. Doc. 48, Plea

    Agreement). The Magistrate Judge who presided over the change-of-plea hearing

    recommended that the Court accept Battles’s guilty pleas because the colloquy

    established that the “guilty pleas were knowledgeable and voluntary as to each Count, and

    that the offenses charged are supported by an independent basis in fact containing each

    of the essential elements of such offenses.” (Crim. Doc. 49, Report and Recommendation

    Concerning Plea of Guilty). Without objection, the Court accepted Battles’s guilty pleas

    and adjudicated him accordingly. (Crim. Doc. 50, Acceptance of Guilty Plea).

           According to the Presentence Investigation Report (PSR), Battles’s advisory

    sentencing range under the United States Sentencing Guidelines was a term of 108 to 135

    months in prison, based on a total offense level of 30 and a Criminal History Category of

    II. PSR at ¶ 156. However, Battles’s Guidelines sentencing range paled in comparison to

    the statutory sentencing range. Pursuant to 18 U.S.C. §§ 924(c)(1)(A)(ii) and (c)(1)(C)(i)

    (2012), Battles faced a mandatory minimum term of 32 years in prison and a maximum


    Battles, No. 7:13-cr-8-HL (M.D. Ga.). Pursuant to Rule 20(a), Federal Rules of Criminal Procedure,
    Battles resolved that case in the Middle District of Florida, where he pled guilty to each of the
    charges under a written plea agreement. See United States v. Eddie Battles, No. 3:13-cr-83-J-
    34JRK (M.D. Fla.), Dkt. Entry 8.


                                                    3
Case 3:17-cv-00864-MMH-MCR Document 17 Filed 09/09/20 Page 4 of 12 PageID 77




    term of life in prison based on the firearm convictions alone. See Plea Agreement at 3;

    PSR at ¶¶ 154-156. But Battles was spared the 32-year mandatory minimum sentence

    because he provided law enforcement with “timely and truthful information” about three

    other individuals who were involved in serious criminal conduct, which eventually led to

    their convictions. (See Crim. Doc. 69, Substantial Assistance Motion). As a result, the

    United States moved for a four-level reduction in Battles’s offense level and a below-

    mandatory-minimum sentence pursuant to 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1. Id.

    At sentencing, the Court granted the Substantial Assistance Motion and sentenced Battles

    to a total term of 194 months in prison, which was about half the mandatory minimum

    sentence. (Crim. Doc. 85, Minute Entry of Sentencing; Crim. Doc. 86, Judgment). The

    sentence consisted of concurrent terms of 57 months in prison as to the Hobbs Act robbery

    convictions (Counts One, Three, Five, Seven, Nine, Ten, and Eleven), a consecutive term

    of 37 months in prison as to the first § 924(c) conviction (Count Two), and a consecutive

    term of 100 months in prison as to the second § 924(c) conviction (Count Four), running

    consecutively to all of the other counts. (Crim. Doc. 85, Minute Entry of Sentencing; Crim.

    Doc. 86, Judgment).

           The Court entered judgment on April 7, 2014, and Battles did not file a notice of

    appeal. As such, his conviction and sentence became final fourteen days later, on April

    21, 2014, when the time to file an appeal expired. Adams v. United States, 173 F.3d 1339,

    1342 n.2 (11th Cir. 1999). Battles filed the instant § 2255 Motion a little over two years

    later, on June 21, 2016. See § 2255 Motion at 19. 6



    6      The Court did not receive the § 2255 Motion until July 27, 2017, but Battles stated that he
    submitted the motion to the prison legal mail collection box on June 21, 2016. § 2255 Motion at
    19. “Under the prison mailbox rule, a pro se prisoner's court filing is deemed filed on the date it is


                                                      4
Case 3:17-cv-00864-MMH-MCR Document 17 Filed 09/09/20 Page 5 of 12 PageID 78




       II.      Discussion

             Pursuant to Title 28, United States Code, Section 2255, a person in federal custody

    may move to vacate, set aside, or correct his sentence. Section 2255 permits such

    collateral challenges on four specific grounds: (1) the imposed sentence was in violation

    of the Constitution or laws of the United States; (2) the court did not have jurisdiction to

    impose the sentence; (3) the imposed sentence exceeded the maximum authorized by

    law; or (4) the imposed sentence is otherwise subject to collateral attack. 28 U.S.C

    §2255(a) (2008). Only jurisdictional claims, constitutional claims, and claims of error that

    are so fundamentally defective as to cause a complete miscarriage of justice will warrant

    relief through collateral attack. United States v. Addonizio, 442 U.S. 178, 184-86 (1979).

    A prisoner’s challenge to his conviction and sentence under 18 U.S.C. § 924(c) is

    cognizable on collateral review. See In re Pinder, 824 F.3d 977 (11th Cir. 2016) (granting

    prisoner’s application to file a second or successive motion to vacate sentence in order to

    challenge his § 924(c) conviction based on Johnson).

             A. Section 924(c), Johnson, and Davis

             Under 18 U.S.C. § 924(c), a person who brandishes a firearm during or in relation

    to a “crime of violence” or a “drug trafficking crime” is subject to a mandatory minimum

    sentence of seven years in prison, which must be consecutive to any sentence for the

    underlying crime of violence or drug trafficking crime. 18 U.S.C. § 924(c)(1)(A)(ii). And,

    under the statute in effect when Battles committed the offenses, “[i]n the case of a second




    delivered to prison authorities for mailing.” Jeffries v. United States, 748 F.3d 1310, 1314 (11th Cir.
    2014) (internal quotation marks and citation omitted). Although the Court has reason to doubt
    whether Battles actually submitted the § 2255 Motion on June 21, 2016, the Court will assume that
    he did for the sake of discussion.


                                                      5
Case 3:17-cv-00864-MMH-MCR Document 17 Filed 09/09/20 Page 6 of 12 PageID 79




    or subsequent conviction under this subsection, the person shall – (i) be sentenced to a

    term of imprisonment of not less than 25 years.” 18 U.S.C. § 924(c)(1)(C) (2012). The term

    “crime of violence” means an offense that is a felony and--

           (A) has as an element the use, attempted use, or threatened use of physical
               force against the person or property of another, or

           (B) that by its nature, involves a substantial risk that physical force against
               the person or property of another may be used in the course of
               committing the offense.
    Id., § 924(c)(3). Subsection (A) is referred to as the “elements clause” or the “use-of-force

    clause,” and subsection (B) is referred to as the “residual clause” or the “risk-of-force”

    clause. Ovalles v. United States, 905 F.3d 1231, 1234 & n.1 (11th Cir. 2018) (en banc)

    (“Ovalles II”), abrogated by Davis, 139 S. Ct. 2319.

           In Johnson v. United States, the Supreme Court held that language in the Armed

    Career Criminal Act (ACCA) that resembled § 924(c)(3)’s risk-of-force clause was

    unconstitutionally vague. See Johnson, 135 S. Ct. at 2563. The ACCA is a recidivist

    statute, which imposes a 15-year mandatory minimum prison sentence on anyone who

    possesses a firearm after receiving three or more convictions for a “serious drug offense”

    or a “violent felony,” or both, committed on different occasions. See 18 U.S.C. § 924(e)(1).

    The ACCA defines the term “violent felony” to include “any crime punishable by

    imprisonment for a term exceeding one year” that –

           (i)    has as an element the use, attempted use, or threatened use of
                  physical force against the person of another; or

           (ii)   is burglary, arson, or extortion, involves use of explosives, or
                  otherwise involves conduct that presents a serious potential risk of
                  physical injury to another[.]




                                                 6
Case 3:17-cv-00864-MMH-MCR Document 17 Filed 09/09/20 Page 7 of 12 PageID 80




    Id., § 924(e)(2)(B) (emphasis added). The last fifteen words of subsection (ii), which are

    emphasized above, constitute the ACCA’s “residual clause.” Beeman v. United States,

    871 F.3d 1215, 1218 (11th Cir. 2017) (citation omitted). The Johnson Court focused on

    two features of the residual clause that, combined, create “hopeless indeterminacy” in

    deciding whether the clause applied to a prior conviction: (1) a hazy “serious potential risk”

    standard combined with (2) use of the so-called categorical approach, which “ties the

    judicial assessment of risk to a judicially imagined ‘ordinary case’ of a crime, not to real-

    world facts or statutory elements,” and thus “leaves grave uncertainty about how to

    estimate the risk posed by a crime.” Johnson, 135 S. Ct. at 2557-58. But

           the Court made clear that application of the categorical approach was the
           hinge on which its vagueness determination turned: “It is one thing,” the
           Court stressed, “to apply an imprecise ‘serious potential risk’ standard to
           real-world facts; it is quite another to apply it to a judge-imagined abstraction”
           of the sort required by the categorical approach. Continuing in the same vein,
           the Court reiterated that “[a]s a general matter, we do not doubt the
           constitutionality of laws that call for the application of a qualitative standard
           such as ‘substantial risk’ to real-world conduct.”

    Ovalles II, 905 F.3d at 1238 (internal citations omitted) (quoting Johnson, 135 S. Ct. at

    2558, 2561). The Supreme Court did “not call into question application of the [ACCA] to

    the four enumerated offenses, or the remainder of the Act's definition of a violent felony.”

    Johnson, 135 S. Ct. at 2563. In Welch v. United States, 136 S. Ct. 1257 (2016), the

    Supreme Court made its ruling in Johnson retroactively applicable to cases on collateral

    review.

           Then, in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), the Supreme Court extended

    Johnson’s holding to the definition of the phrase “crime of violence” found in 18 U.S.C. §

    16(b), as that statute is applied in the immigration context. Section 16(b) defines the term

    “crime of violence” to mean “any other offense that is a felony and that, by its nature,



                                                   7
Case 3:17-cv-00864-MMH-MCR Document 17 Filed 09/09/20 Page 8 of 12 PageID 81




    involves a substantial risk that physical force against the person or property of another

    may be used in the course of committing the offense.” 18 U.S.C. § 16(b). This language is

    similar to the ACCA’s residual clause and virtually identical to § 924(c)(3)’s risk-of-force

    clause. The Supreme Court reasoned that the same two features that doomed the ACCA’s

    residual clause plagued § 16(b): (1) an imprecise “substantial risk” standard combined with

    (2) application of the categorical approach. Dimaya, 138 S. Ct. at 1215-16, 1223. As in

    Johnson, the Dimaya Court did not cast doubt on the constitutionality of a qualitative, “non-

    numeric standard” as applied to real-world conduct. Id. at 1215. Rather, it said that the

    problem comes from “applying such a standard to a ‘judge-imagined abstraction’ – i.e., ‘an

    idealized ordinary case of the crime.’ It is then that the standard ceases to work in a way

    consistent with due process.” Id. at 1215-16 (internal citation omitted) (quoting Johnson,

    135 S. Ct. at 2558, 2561).

           Following Johnson and Dimaya, the Supreme Court in Davis confronted the fate of

    § 924(c)(3)(B). In Davis, all sides agreed that § 924(c)(3)(B) would be doomed as

    unconstitutionally vague if the categorical approach were applied. Davis, 139 S. Ct. at

    2324, 2326-27. But the government argued that § 924(c)(3)(B) could be saved by reading

    the statute as applying to the specific facts of a defendant’s actual conduct. Id. at 2327.

    However, upon examining the text and history of § 924(c), the Supreme Court rejected the

    government’s interpretation and found that § 924(c)(3)(B) required application of the

    categorical approach. Id. at 2327-32. Ultimately, the Supreme Court concluded that §

    924(c)(3)’s risk-of-force clause, just like the ACCA’s residual clause and § 16(b), was void

    for vagueness. Id. at 2336. Notably, as in Johnson, the Court did not question the validity

    of the statute’s elements clause, § 924(c)(3)(A). The Eleventh Circuit later held that Davis




                                                 8
Case 3:17-cv-00864-MMH-MCR Document 17 Filed 09/09/20 Page 9 of 12 PageID 82




    announced a substantive new rule that applies retroactively on collateral review. In re

    Hammoud, 931 F.3d 1032, 1038-39 (11th Cir. 2019).

             B. Battles’s § 924(c) Convictions Do Not Rely on the Risk-of-Force Clause

             Battles’s § 2255 Motion is due to be denied on the merits because his firearm

    convictions do not depend on § 924(c)(3)’s risk-of-force clause. 7 The predicate offense

    underlying each of the § 924(c) convictions – i.e., Hobbs Act robbery – is a crime of

    violence under § 924(c)(3)’s use-of-force clause. The Eleventh Circuit Court of Appeals

    has held that Hobbs Act robbery categorically qualifies as a “crime of violence” under §

    924(c)(3)(A) because it has as an element the use, attempted use, or threatened use of

    physical force against the person or property of another. United States v. St. Hubert, 909

    F.3d 335, 345 (11th Cir. 2018), cert. denied, 139 S. Ct. 1394 (2019), abrogated on other

    grounds by Davis, 139 S. Ct. 2319; In re Saint Fleur, 824 F.3d 1337, 1340-41 (11th Cir.

    2016).

             Although Battles hypothesizes scenarios in which one could commit Hobbs Act

    robbery by putting one in fear without actually using, attempting to use, or threatening to

    use violent physical force, § 2255 Motion at 7-11, the Eleventh Circuit has rejected such a

    hypothetical approach. St. Hubert, 909 F.3d at 349-50. “[A] hypothetical nonviolent

    violation of the statute, without evidence of actual application of the statute to such

    conduct, is insufficient to show a ‘realistic probability’ that Hobbs Act robbery could

    encompass nonviolent conduct.” Id. at 350 (citing United States v. Hill, 832 F.3d 135, 139-

    40, 142-43 (2d Cir. 2016)). Rather,


    7      The United States argues that Battles’s § 2255 Motion is untimely, Response at 7-9, that
    his challenge to the § 924(c) convictions is procedurally defaulted, id. at 9-14, and that his claim
    lacks merit in any event, id. at 14-18. Because the Court finds that the claim lacks merit, the Court
    simply addresses the merits.


                                                     9
Case 3:17-cv-00864-MMH-MCR Document 17 Filed 09/09/20 Page 10 of 12 PageID 83




              there must be a realistic probability, not a theoretical possibility, that the
              statute at issue could be applied to conduct that does not constitute a crime
              of violence, and, to that end, a defendant must at least point to his own case
              or other cases in which the ... courts in fact did apply the statute in the ...
              manner for which he argues.

    Id. (internal quotation marks omitted) (citing Hill, 832 F.3d at 140). However, the defendant

    in St. Hubert did not identify a plausible scenario, and the Eleventh Circuit could “think of

    none, in which a Hobbs Act robber could take property from the victim against his will and

    by putting the victim in fear of injury (to his person or property) without at least threatening

    to use physical force capable of causing such injury.” Id. (citing Curtis Johnson v. United

    States, 559 U.S. 133, 140 (2010)). Accordingly, Hobbs Act robbery remains a crime of

    violence under § 924(c)(3)’s use-of-force clause, even if one can imagine a hypothetical

    scenario where the crime does not involve the use, attempted use, or threatened use of

    force.

              Both of Battles’s § 924(c) convictions are based on Hobbs Act robbery. As noted

    earlier, the first § 924(c) conviction (Count Two) was predicated on the Hobbs Act robbery

    charged in Count One, and the second § 924(c) conviction (Count Four) was predicated

    on the Hobbs Act robbery charged in Count Three. Plea Agreement at 5, 21-22; Indictment

    at 2, 3. Because Hobbs Act robbery is categorically a crime of violence under § 924(c)(3)’s

    use-of-force clause, Battles’s firearm convictions do not depend on the risk-of-force

    clause, and therefore Johnson and Davis afford him no relief. As such, the § 2255 Motion

    is due to be denied.

       III.      Certificate of Appealability Pursuant to 28 U.S.C. § 2253(c)(1)

              If Battles seeks issuance of a certificate of appealability, the undersigned opines

    that a certificate of appealability is not warranted. This Court should issue a certificate of



                                                    10
Case 3:17-cv-00864-MMH-MCR Document 17 Filed 09/09/20 Page 11 of 12 PageID 84




    appealability only if the petitioner makes "a substantial showing of the denial of a

    constitutional right." 28 U.S.C. § 2253(c)(2). To make this substantial showing, Battles

    "must demonstrate that reasonable jurists would find the district court's assessment of the

    constitutional claims debatable or wrong," Tennard v. Dretke, 542 U.S. 274, 282 (2004)

    (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that "the issues presented were

    'adequate to deserve encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.

    322, 335–36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

           Where a district court has rejected a petitioner's constitutional claims on the merits,

    the petitioner must demonstrate that reasonable jurists would find the district court's

    assessment of the constitutional claims debatable or wrong. See Slack, 529 U.S. at 484.

    However, when the district court has rejected a claim on procedural grounds, the petitioner

    must show that "jurists of reason would find it debatable whether the petition states a valid

    claim of the denial of a constitutional right and that jurists of reason would find it debatable

    whether the district court was correct in its procedural ruling." Id. Upon consideration of

    the record as a whole, this Court will deny a certificate of appealability.

           As such, and in accordance with the Rules Governing Section 2255 Cases in the

    United States District Courts, it is hereby

    ORDERED:

       1. Petitioner Eddie Lee Battles’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside,

           or Correct Sentence (Civ. Doc. 1) is DENIED.

       2. The Clerk shall enter judgment in favor of the United States and against Battles,

           and close the file.




                                                  11
Case 3:17-cv-00864-MMH-MCR Document 17 Filed 09/09/20 Page 12 of 12 PageID 85




       3. If Battles appeals the denial of the petition, the Court denies a certificate of

            appealability. Because this Court has determined that a certificate of appealability

            is not warranted, the Clerk shall terminate from the pending motions report any

            motion to proceed on appeal as a pauper that may be filed in this case. Such

            termination shall serve as a denial of the motion.

       DONE AND ORDERED at Jacksonville, Florida this 9th day of September, 2020.




    lc 19

    Copies:
    Counsel of Record
    Pro se petitioner




                                                 12
